 


109 HR 6199 IH: Long-term Care Quality and Modernization Act of 2006
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6199 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Ms. Ginny Brown-Waite of Florida (for herself and Mr. Camp) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve the quality of, and access to, long-term care. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Long-term Care Quality and Modernization Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 

Sec. 1. Short title; table of contents. 
Title I—Medicare and Medicaid Modernization 
Sec. 101. Joint training of surveyors and providers. 
Sec. 102. Facility-based training for new surveyors. 
Sec. 103. Resumption of nurse aide training program after correction of deficiencies. 
Sec. 104. Clarifying and eliminating the distinction between physician supervision requirements for skilled nursing facilities and nursing facilities. 
Sec. 105. Permitting split or shared billing by physicians and nurse practitioners in skilled nursing facilities. 
Sec. 106. Permitting nurse practitioners employed by skilled nursing facilities to certify skilled care. 
Sec. 107. Modernization of therapy caps. 
Sec. 108. Establishment of a Medicare skilled nursing facility specific wage index. 
Sec. 109. Authority to exclude high cost and low probability drugs used in the treatment of cancer from the Medicare prospective payment system for skilled nursing facilities. 
Sec. 110. Exclusion of all ambulance services from the Medicare prospective payment system for skilled nursing facilities. 
Sec. 111. Authority to exclude additional items and services from the Medicare prospective payment system for skilled nursing facilities. 
Sec. 112. Elimination of Medicare 3-day post-hospital stay requirement for coverage of skilled nursing facility services. 
Title II—Workforce Support 
Sec. 201. Nursing loan repayment program. 
Sec. 202. National nursing database. 
Sec. 203. Reports on nursing levels. 
Title III—Tax Incentives 
Sec. 301. 10-year recovery period for qualified long-term care improvement property.   
IMedicare and Medicaid Modernization 
101.Joint training of surveyors and providers 
(a)Medicare programSection 1819(e) of the Social Security Act (42 U.S.C. 1395i–3(e)) is amended by adding at the end the following new paragraph: 
 
(6)Joint surveyor/provider trainingThe Secretary shall require the State to establish a process for joint training and education of surveyors and providers at least annually and periodically as changes to regulations, guidelines, and policy governing nursing facility operations are implemented and used in surveys of participating facilities.. 
(b)Medicaid programSection 1919(e) of the Social Security Act (42 U.S.C. 1396r(e)) is amended by adding at the end the following new paragraph: 
 
(8)Joint surveyor/provider trainingThe State shall establish a process for joint training and education to surveyors and providers at least annually and periodically as changes to regulations, guidelines, and policy governing nursing facility operations are implemented and used in surveys of participating facilities. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2007. 
102.Facility-based training for new surveyors 
(a)Medicare programSection 1819(e) of the Social Security Act (42 U.S.C. 1395i–3(e)), as amended by section 101(a), is amended by adding at the end the following new paragraph: 
 
(7)Facility-based training for new surveyorsThe Secretary shall require the State to establish a process for assuring that— 
(A)each individual newly hired as a nursing home surveyor, as part of the individual’s basic training, is assigned full-time to a participating nursing facility for at least 5 days within a 7-day period to observe actual operations outside of the survey process before the individual begins oversight responsibilities; 
(B)such individual shall not assume oversight responsibility during this training period and such observations may not be the sole basis of a deficiency citation against the facility; and 
(C)such individual shall not be assigned as a member of a survey team for the facility in which the individual received training for two standard surveys following the training period in the facility.. 
(b)Medicaid programSection 1919(e) of the Social Security Act (42 U.S.C. 1396r(e)), as amended by section 101(b), is amended by adding at the end the following new paragraph: 
 
(9)Facility-based training for new surveyorsThe State shall establish a process for assuring that— 
(A)each individual newly hired as a nursing home surveyor, as part of the individual’s basic training, is assigned full-time to a participating nursing facility for at least 5 days within a 7-day period to observe actual operations outside of the survey process before the individual begins oversight responsibilities; 
(B)such individual shall not assume oversight responsibility during this training period and such observations may not be the sole basis of a deficiency citation against the facility; and 
(C)such individual shall not be assigned as a member of a survey team for the facility in which the individual received training for two standard surveys following the training period in the facility.. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2007. 
103.Resumption of nurse aide training program after correction of deficiencies 
(a)Resumption of nurse aide training program for skilled nursing facilitiesSection 1819(f)(2) of the Social Security Act (42 U.S.C. 1395i–3(f)(2)) is amended— 
(1)in paragraph (B)(iii), in the matter preceding subclause (I), by striking (C) and (D) and inserting (C), (D), and (E); and 
(2)by adding at the end the following new subparagraph: 
 
(E)Resumption of nurse aide training program after correction of deficienciesClause (iii)(I) of subparagraph (B) shall not apply to a program offered by or in a skilled nursing facility if the facility has— 
(i)corrected any deficiencies that resulted in the prohibition of approval of such program; and 
(ii)demonstrated compliance with the requirements of subsections (b), (c), and (d) of this section.. 
(b)Resumption of nurse aide training program for nursing facilitiesSection 1919(f)(2) of the Social Security Act (42 U.S.C. 1396r(f)(2)) is amended— 
(1)in paragraph (B)(iii), in the matter preceding subclause (I), by striking (C) and (D) and inserting (C), (D), and (E); and 
(2)by adding at the end the following new subparagraph: 
 
(E)Resumption of nurse aide training program after correction of deficienciesClause (iii)(I) of subparagraph (B) shall not apply to a program offered by or in a nursing facility if the facility has— 
(i)corrected any deficiencies that resulted in the prohibition of approval of such program; and 
(ii)been determined to be in compliance with the requirements of subsections (b), (c), and (d) of this section.. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2007. 
104.Clarifying and eliminating the distinction between physician supervision requirements for skilled nursing facilities and nursing facilities 
(a)Physician supervision requirements for skilled nursing facilitiesSection 1819(b)(6)(A) of the Social Security Act (42 U.S.C. 1395i–3(b)(6)(A)) is amended by inserting (or, at the option of a State, under the supervision of a nurse practitioner, clinical nurse specialist, or physician assistant who is working in collaboration with a physician) before the semicolon at the end. 
(b)Clarifying physician supervision requirements for nursing facilitiesSection 1919(b)(6)(A) of the Social Security Act (42 U.S.C. 1396r(b)(6)(A)) is amended by striking who is not an employee of the facility but. 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2007. 
105.Permitting split or shared billing by physicians and nurse practitioners in skilled nursing facilities 
(a)In generalSection 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)) is amended by adding at the end the following new paragraph: 
 
(13)Permitting split or shared billing by physicians and nurse practitioners in skilled nursing facilitiesNotwithstanding section 1861(s)(2)(K)(ii), a physician and a nurse practitioner may each submit a claim for payment for their portion of a service provided to a resident of a skilled nursing facility, except that, in no case may the total amount paid under this title be greater than it would have been if only one person had submitted a claim for such service.. 
(b)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2007. 
106.Permitting nurse practitioners employed by skilled nursing facilities to certify skilled care 
(a)In generalSection 1814(a)(2) of the Social Security Act (42 U.S.C. 1395f(a)(2)) is amended by striking or a nurse practitioner or and inserting a nurse practitioner, or a. 
(b)Effective dateThe amendment made by this section shall take effect on January 1, 2007. 
107.Modernization of therapy capsSection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended— 
(1)in paragraph (4)— 
(A)by striking This subsection and inserting Except as provided in paragraph (6), this subsection; and 
(B)by inserting and with respect to services furnished on or after January 1, 2009 before the period at the end; and 
(2)by adding at the end the following new paragraph: 
 
(6)In the case of services described in paragraph (1), with respect to such services furnished on or after January 1, 2009, the Secretary shall establish and implement a condition-based system based on medical necessity for necessary and clinically appropriate services. Such system shall utilize a standardized patient assessment tool to evaluate the level of such services that are needed by an individual and impose a limitation on coverage of such services under this part based on such tool.. 
108.Establishment of a Medicare skilled nursing facility specific wage indexSection 1888(e)(4)(G)(ii) of the Social Security Act (42 U.S.C. 1395yy(e)(4)(G)(ii)) is amended by inserting after the first sentence the following new sentence: For services furnished on or after October 1, 2008, in making the adjustment under the preceding sentence, the Secretary shall utilize an area wage index for skilled nursing facilities based on wage data from such facilities and not from hospitals. 
109.Authority to exclude high cost and low probability drugs used in the treatment of cancer from the Medicare prospective payment system for skilled nursing facilities 
(a)In generalSection 1888(e)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)) is amended— 
(1)by redesignating subclauses (IV) and (V) as subclauses (V) and (VI), respectively; and 
(2)by inserting after subclause (III) the following new subclause: 
 
(IV)Any drugs (not otherwise described in subclause (II)) used in the treatment of cancer, including antineoplastic drugs, antiemetics, and supportive medications, that the Secretary determines to be appropriate.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to drugs furnished on or after October 1, 2007. 
110.Exclusion of all ambulance services from the Medicare prospective payment system for skilled nursing facilities 
(a)In generalSection 1888(e)(2)(A)(iii)(I) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)(I)) is amended by striking furnished to and all that follows before the period. 
(b)Effective dateThe amendment made by subsection (a) shall apply to services furnished on or after October 1, 2007. 
111.Authority to exclude additional items and services from the Medicare prospective payment system for skilled nursing facilities 
(a)AuthoritySection 1888(e)(2)(A) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)) is amended— 
(1)in clause (i)(II), by striking and (iv) and inserting (iv), and (v)(I); and 
(2)by adding at the end the following new clause: 
 
(v)Exclusion of additional items and services determined appropriate by the Secretary 
(I)In generalItems and services described in this clause are any items and services not otherwise described in clauses (ii), (iii), or (iv), that the Secretary determines to be appropriate. 
(II)Annual updateThe Secretary shall annually update the items and services described in subclause (I) to take into account changes in the practice of medicine.. 
(b)ClarificationItems and services described in section 1888(e)(2)(A)(v)(I) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(v)(I)), as added by subsection (a), may include items and services furnished in a freestanding clinic to an individual who is a resident of a skilled nursing facility. 
(c)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2007. 
112.Elimination of Medicare 3-day post-hospital stay requirement for coverage of skilled nursing facility services 
(a)In generalSection 1812(a)(2) of the Social Security Act (42 U.S.C. 1395d(a)(2)) is amended— 
(1)by striking (A) post-hospital and 
(2)by striking , and (B) and all that follows up to the period at the end. 
(b)Conforming amendments 
(1)Title XVIII of the Social Security Act are each amended by striking post-hospital before extended care services each place it appears.  
(2)Section 1812(f) of such Act is repealed. 
(3)Section 1861(i) of such Act is repealed. 
(4)Section 1888(e)(2)(A)(i)(I) of such Act is amended by striking section 1861(i) and inserting section 1861(h). 
(c)Effective dateThe amendments made by this section shall apply to extended care services furnished in periods of stay beginning on or after January 1, 2007.   
IIWorkforce Support 
201.Nursing loan repayment programSection 846(a) of the Public Health Service Act (42 U.S.C. 297n(a)) is amended by striking the last sentence. 
202.National nursing database 
(a)In generalThe Secretary of Health and Human Services shall provide for the establishment of a national nursing database to be used to predict future nursing shortages. 
(b)Information in databaseThe database established under subsection (a) shall be designed to include nursing workforce data across all healthcare provider settings, including nursing educators, as determined by the Secretary of Health and Human Services to be appropriate for use in the analysis of trends in the supply and demand of nurses and to create an educational model to predict future nursing workforce needs. 
(c)FundingThe Secretary of Health and Human Services may transfer, from amounts appropriated for the National Center for Health Workforce Analysis, such sums as may be necessary to carry out this section. 
203.Reports on nursing levelsSection 806 of the Public Health Service Act (42 U.S.C. 296e), as amended by section 202, is further amended by adding at the end the following: 
 
(j)Reports concerning nursing levels 
(1)In generalThe entities described in paragraph (2) shall annually submit to the Secretary a report concerning how assistance under this title is being used by such entities to increase the number of nurses, nursing educators, and nurse education enrollment slots. 
(2)Entities describedAn entity is described in this paragraph if such entity is— 
(A)an entity that receives a grant or contract under this title; 
(B)a school of nursing that receives student loan funds under this title; 
(C)a school of nursing that receives nurse faculty student loan funds under this title; and 
(D)any other entity that receives assistance under this title.. 
IIITax Incentives 
301.10-year recovery period for qualified long-term care improvement property 
(a)In generalSubparagraph (D) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 10-year property) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause: 
 
(iii)any qualified long-term care improvement property.. 
(b)Qualified long-term care improvement propertySection 168(e) of the Internal Revenue Code of 1986 (relating to classification of property) is amended by adding at the end the following new paragraph: 
 
(8)Qualified long-term care improvement propertyThe term qualified long-term care improvement property means any section 1250 property which is an improvement to a building if— 
(A)such improvement is placed in service more than 3 years after the date such building was first placed in service, and 
(B)such building is, or is a part of, a nursing facility, assisted living facility, residential care facility, intermediate care facility for the mentally retarded, or similar facility designed to provide housing and healthcare for the elderly and disabled.. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) of the Internal Revenue Code of 1986 (relating to special rule for certain property assigned to classes) is amended by inserting after the item relating to subparagraph (D)(ii) the following: 
 
 
 
 
(D)(iii)10. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.  
 
